                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


IN RE: DONALD H GRODSKY                                             CIVIL ACTION

                                                                       No. 19-14801

                                                                         SECTION I

                              ORDER & REASONS

      Before the Court is appellant John L. Howell’s (“Howell”) application 1 to

proceed in forma pauperis (“IFP application”) in connection with his appeal of this

Court’s order 2 dismissing Howell’s appeal of the United States Bankruptcy Court’s

December 18, 2019 order. 3 Appellee Gordon, Arata, Montgomery, Barnett, McCollam,

Duplantis & Eagan, LLC (“Gordon Arata”) filed an opposition asking the Court to

deny Howell’s IFP application. 4

      Pursuant to 28 U.S.C. § 1915(a)(3), the Court finds that Howell’s appeal is not

taken in good faith and hereby denies Howell’s IFP application.

                                          I.

      In its previous order, the Court explained the pertinent facts and procedural

history relevant to Howell’s appeal of the bankruptcy court’s order, and it need not

repeat them again. 5 The Court found that Howell’s appeal was frivolous because he



1 R. Doc. No. 20.
2 R. Doc. No. 17.
3 The December 18, 2019 order by the bankruptcy court granted the application for

allowance of attorneys’ fees and costs filed by Gordon Arata, Seale & Ross, and Chaffe
McCall, LLP. R. Doc. No. 1-2.
4 See R. Doc. No. 21, at 2.
5 See R. Doc. No. 17, at 1–3.



                                          1
failed to demonstrate that his appeal had an arguable basis in fact or law. 6 Moreover,

Howell’s arguments in support of his appeal of the bankruptcy court’s order

improperly raised issues that had already been adjudicated and that Howell had been

permanently enjoined from litigating—specifically, allegations of misconduct by the

Trustee and his attorneys in these proceedings and claims related to litigation arising

from ownership of a promissory mortgage note. 7

                                           II.

      Under 28 U.S.C. § 1915(a)(3), a court may refuse to certify an appeal for in

forma pauperis status if it is not taken in good faith. 8 Howard v. King, 707 F.2d 215,

220 (5th Cir. 1983); see also Fed. R. App. P. 24(a)(4). “‘Good faith’ is demonstrated

when a party seeks appellate review of any issue that is ‘not frivolous.’” Howard, 707

F.2d at 220 (quoting Coppedge v. United States, 369 U.S. 438, 445 (1962)). An appeal

is not frivolous when it “involves ‘legal points arguable on their merits.’” Id. (quoting

Anders v. California, 386 U.S. 738, 744 (1967)).

      Howell has not demonstrated that his instant appeal involves any nonfrivolous

issues that would be arguable on their merits. As the Court found in its previous

order, the bankruptcy court did not abuse its discretion in granting the application

for allowance of attorneys’ fees and costs, and Howell did not identify any issues that

would demonstrate otherwise. 9



6 Id. at 12.
7 Id.
8 Section 1915(a)(3) provides that “[a]n appeal may not be taken in forma pauperis if

the trial court certifies in writing that it is not taken in good faith.”
9 See R. Doc. No. 17, at 10–11.



                                           2
      The frivolous nature of Howell’s instant appeal is further demonstrated by a

recent decision by the United States Court of Appeals for the Fifth Circuit, which

affirmed this Court’s affirmance of two bankruptcy court orders in these protracted

proceedings. In re Grodsky, No. 19-30494, 2020 WL 1580309 (5th Cir. Apr. 1, 2020).

The Fifth Circuit found that the allegations by Howell and his mother Elise

LaMartina (“LaMartina”) against the Trustee and his attorneys “were not based in

fact,” and that the Trustee and his attorneys were immune from liability. Id. at *2.

The Fifth Circuit also found that Howell and LaMartina’s suit violated the

bankruptcy court’s permanent injunction barring Howell and LaMartina from

relitigating the promissory note, and that their case “lacked any underlying merit.”

Id. The Court agrees with the Fifth Circuit that that appeal “should, at long last, be

the end of the road.” Id. at *1.

                                         III.

      Accordingly,

      IT IS ORDERED that Howell’s IFP application is DENIED pursuant to 28

§ 1915(a)(3) because Howell’s appeal is not taken in good faith.

      New Orleans, Louisiana, April 3, 2020.



                                       _______________________________________
                                              LANCE M. AFRICK
                                       UNITED STATES DISTRICT JUDGE




                                          3
